Citation Nr: 1200740	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  03-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for urethritis.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for shortness of breath and pulmonary disorder.  

4.  Entitlement to service connection for pulmonary disorder involving shortness of breath and multiple pleural nodules, to include rhinitis/sinusitis.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from September 1955 to September 1959 and December 1959 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 1988, February 2003, and April 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, Cleveland, Ohio, and Atlanta, Georgia, respectively.

In October 2004, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  In a January 2005 decision, the Board, in part, declined to reopen a claim of entitlement to service connection for prostatitis.  In the Remand, the Board also recognized that the record reflected that the RO initially denied the Veteran's claim of entitlement to service connection for urethral discharge in February 1988.  Thereafter, the Veteran filed a notice of disagreement with respect to the denial in March 1988, the RO issued a statement of the case in May 1988, and the Veteran filed a timely VA Form 9 in July 1988.  The Board, however, did not adjudicate the issue of service connection for urethral discharge when rendering its May 1990 decision.  Consequently, the issue remained pending before the Board at the time of the RO's February 2003 denial, which improperly treated the Veteran's October 2000 statement as a request to reopen a previously denied claim.  The Board remanded the claim to the RO for consideration of additional evidence the Veteran submitted since the May 1988 statement of the case and to afford the Veteran a VA examination for purposes of determining whether the claimed urethral disorder was related to service.  

The January 2005 Remand also recognized that the Veteran was entitled to the issuance of a statement of the case on the issues of entitlement to service connection for PTSD and whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a pulmonary disorder involving shortness of breath and multiple pleural nodules.  As explained therein, the Veteran's claims had been denied in the July 2004 [and April 2004] RO rating decision and the Veteran had expressed disagreement with that decision at his October 2004 hearing.  

In a February 2006 decision, the Board denied the urethral disorder claim.  The Board again remanded the PTSD claim and new and material evidence claim for failure on the part of the RO to issue a statement of the case.  On remand,    
the RO sent the Veteran a statement of the case in August 2006 and the Veteran filed a timely VA Form 9 later that month.  

In the interim, the Veteran appealed the Board's February 2006 denial of the urethral disorder claim to the United States Court of Appeals for Veterans Claims (Court).  In February 2008, the Veteran through his representative and the Secretary of Veterans Affairs (the parties) submitted a Joint Motion for Remand (JMR) requesting that the Board's denial be vacated and remanded for further development. 
The parties applied case law rendered after the issuance of the 2006 Board decision.
In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Board's adjudication of the claim.  The parties agreed that the Board did not ensure that its January 2005 remand order was satisfied when it relied on a February 2005 VA examination that provided no etiology opinion where there was no evidence of current urethritis but there was evidence of urethritis during the pendency of the Veteran's claim (in 1992).  In a March 2008 Order, the Court granted the JMR and remanded the case to the Board for further appellate review.  In June 2008, the Board remanded the urethritis claim to obtain a medical nexus opinion. Additionally, as noted above, the Veteran perfected his appeal of the PTSD claim and the new and material evidence claim in August 2006.  The Board observed that the Veteran requested a Travel Board hearing or videoconference hearing, "whichever is soonest," in his August 2006 VA Form 9.  The record, however, reflected that the Veteran had not yet been scheduled for a Board hearing and there was no correspondence of record indicating that the Veteran had since withdrawn his request for a hearing.  Thus, the Board remanded these issues as well in order to satisfy the Veteran's request for a Board hearing.

In a June 2009 Remand, the Board recognized that while the requested development had occurred, the Veteran's claim for urethritis was not subsequently readjudicated. 
In addition, the Veteran's hearing request with respect to his PTSD and pulmonary disorder claims was not addressed.  The Board further observed that the Appeals Management Center's (AMC) issuance of a statement of the case in April 2009 on the latter issues was in error as the Veteran had already perfected an appeal on these issues to the Board in August 2006.  Accordingly, a remand was in order to address the foregoing matters.  

On remand, the RO readjudicated all issues, continued the denial in a supplemental statement of the case issued in March 2011, and forwarded the claims file to the Board.  In July 2011, the Veteran's representative requested an extension of time to submit additional argument and evidence, and he requested a copy of the claims file.  In short, the Board determined that the request for a Board hearing remained pending.  A clarification of hearing request was mailed to the Veteran's representative and the Veteran in August 2011.  The hearing request was subsequently withdrawn in August 2011.  A copy of the claims file was sent to the Veteran's representative in September 2011.  In October 2011, the Veteran's representative submitted additional argument and evidence.  Thereafter, a waiver of the Veteran's right to have this evidence initially considered by the RO and any remaining time to submit more evidence was received by the Board.  Accordingly, the Board will proceed and consider the newly submitted evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  The Board is cognizant that additional VA treatment records were associated with the claims file since the issuance of the March 2011 supplemental statement of the case which the Veteran did not waive RO review.  A review of the records, however, shows that they are not pertinent to the urethritis issue and new and material evidence issue decided herein.  See id. (noting that evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues).  

The Board also recognizes that during the course of this appeal, the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In consideration of the foregoing, the Board has recharacterized the issue as reflected on the title page.

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD and pulmonary disorder involving shortness of breath and multiple pleural nodules, to include rhinitis/sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The more persuasive medical opinion evidence of record indicates that post-service evidence of urethritis is not etiologically related to in-service episodes of urethritis.

2.  The February 2003 RO rating decision that declined to reopen the previously disallowed claim of entitlement to service connection for shortness of breath and pulmonary disorder is final.  

3.  The evidence received since the February 2003 rating decision includes evidence that is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for shortness of breath and pulmonary disorder.


CONCLUSIONS OF LAW

1.  Urethritis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for shortness of breath and pulmonary disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

As the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for shortness of breath and pulmonary disorder, no further discussion of VCAA compliance is necessary.  In regard to the urethritis claim, in February 2005 and June 2008 VCAA letters, the AMC provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The June 2008 VCAA letter advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The claim was last readjudicated in a supplemental statement of the case issued in March 2011.  The Board finds that VA's duty to notify has been met.  

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, service personnel records, VA and private treatment records, records from Patterson Army Hospital, and a February 2005 VA examination report with February 2009 supplemental medical opinion provided by Dr. S.C.  In regard to the VA examination/nexus opinion, the Board finds that it is adequate because the examiner reviewed the claims file, considered the contentions of the Veteran, and supported her medical conclusion with data and a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying relevant treatment records, submitting evidence, and providing testimony at the Board hearing.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that there has been substantial compliance with the June 2009 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that VA's duty to assist has been met.  

II.	Service Connection- Urethritis

Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).


Analysis

As an initial matter, the Board recognizes that in several statements the Veteran has maintained that at the October 2004 Board hearing there was an "agreement" to "merge" the issues of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for prostatitis and entitlement to service connection for urethritis.  The Veteran therefore maintains that the prostatitis issue continues to be on appeal and that the RO failed to address this issue in a supplemental statement of the case.  The Board observes that no such agreement occurred at the hearing and could not occur as the prostatitis issue was subject to the additional burden of the requirement of the submission of new and material evidence to reopen the claim having been previously finally disallowed.  See 38 U.S.C.A. § 5108 (West 2002).  Indeed, in the January 2005 Board decision that followed the hearing, the prostatitis and urethritis claims were treated as separate issues, and in this regard, the Board declined to reopen the prostatitis claim.  Thus, of the two, the only issue that remains before the Board is the urethritis claim.     

The Veteran contends that his currently diagnosed prostatitis is etiologically related to in-service episodes of urethritis and a post-service episode of urethritis in 1992.  He contends that he has had recurrent genitourinary symptoms since service however diagnosed.  Again, the sole issue before the Board is entitlement to service connection for urethritis.  

Service treatment records show the Veteran was treated on several occasions for urethritis during service.  Post-service treatment records first show a diagnosis of urethritis in connection with the Veteran's genitourinary complaints in 1992.  In a February 1992 letter, Dr. W.K. reported that the Veteran complained of perineal and scrotal discomfort, an occasional urethral discharge, a history of nongonococcal urethritis, and occasional mild dysuria.  The genitourinary exam revealed a prostate of plus one that was smooth and soft with an expressed specimen that revealed a clear discharge absent any white cells.  The urinalysis was negative.  Dr. W.K. noted that the Veteran had urethritis.   

The Veteran underwent a VA examination in February 2005.  The examiner (Dr. S.C.) noted that she reviewed the claims file.  The Veteran reported that he was prescribed Flomax for recurrent urethritis; however, the examiner observed that treatment records showed the medication was prescribed for benign prostate hypertrophy as opposed to urethritis.  The examiner described in detail the Veteran's genitourinary complaints and findings contained in the service treatment records.  Following separation from service, the examiner observed that the Veteran had abnormal urinalyses in the 1980s, and in 1987 and 1992 he had prostatitis.  In 1992, he also had a recurrent episode of urethritis for which he was treated with ciprofloxacin.  The examiner further observed that VA treatment records indicated the Veteran had chronic prostatitis and that he had been followed by a private urologist for prostatitis and benign prostate hypertrophy.  The examiner indicated that the current lab studies showed a urinalysis that was unremarkable.  The examiner noted that the Veteran had multiple prior infections, likely gonococcal in 1956 and others non-gonococcal.  The examiner concluded that there was no evidence of current urethritis by history, exam, or labs and that the last documented infection was in 1992.  

The examiner (Dr. S.C.) reviewed the Veteran's claims file again in February 2009.  
The examiner again described in detail the Veteran's in-service genitourinary complaints and findings in 1956, 1959, 1960, and 1961.  The examiner observed that the remainder of the service treatment records was silent for any further evaluations or treatments for urethritis during the Veteran's period of active duty.  The examiner noted that the service treatment records documented that the Veteran was treated for gonorrhea and non-gonococcal urethritis during military service.  Following military service, the Veteran had a recurrent episode of non-gonococcal urethritis in 1992.  The examiner opined that it was less likely as not the Veteran's recurrent urethritis that was present in 1992 during the pendency of his claim was related to military service and the episodes of urethritis for which he was treated.  The examiner reasoned that treatment was presumed to be successful since the Veteran had no documented further problems during the remaining course of his military career, and he was not diagnosed with urethritis again until 1992, which was over 30 years later.  The examiner noted that during this diagnosis the Veteran's urinalysis was negative and no reports were given of cultures showing the same organisms that were found during military service.  The examiner maintained that the episode in 1992 would be considered a new episode of urethritis and not a continuation of an episode that occurred during military service.  

Thereafter, the medical evidence of record including an August 2009 letter by Dr. J.E. and VA treatment records dated through 2010 continued to show no current diagnosis of urethritis but rather that the Veteran suffered from benign prostate hypertrophy.  In the August 2009 letter, Dr. J.E. specifically noted that the Veteran was initially seen by him in February 2009 at which time he had mild benign prostatic hypertrophy.  Dr. J.E. maintained that the Veteran had "chronic prostatitis symptoms" that had been "going on for some time."  In a subsequent April 2011 letter, Dr. J.E. reported that he reviewed the Veteran's "medical records" dating back to 1956.  Dr. J.E. recognized the Veteran's in-service episodes of urethritis and a post-service episode in "1993."  Dr. J.E. noted that the Veteran continued to have "chronic recurrent urinary system symptoms" since that time and that he had benign prostatic hyperplasia that was recently diagnosed for which he was currently in receipt of treatment.  Dr. J.E. concluded that it "appears [the Veteran] does have chronic urethritis and prostatitis which apparently he first contracted in 1956 while in active duty."   

The Board notes that the mere fact of in-service episodes of urethritis is not enough.  There must be chronic disability resulting from such episodes.  There are conflicting medical opinions of record that address the etiology of the Veteran's urinary symptoms.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board accords greater evidentiary weight to the opinion provided by the VA examiner than Dr. J.E.'s opinion.  In regard to the episode of urethritis in 1992, the VA examiner has opined that this episode is not a continuing disease process of episodes of urethritis that occurred in service.  Unlike Dr. J.E.'s assessment of chronic urethritis, the VA examiner's findings are based on clinical data.  As the VA examiner discussed, no reports were given of cultures showing the same organisms that were found during military service.  Additionally, the current clinical findings continue to be negative for urethritis.  While Dr. J.E. recently noted that the Veteran "appears" to have chronic urethritis, he otherwise indicated that he was actually only treating the Veteran for benign prostatic hyperplasia.  This is consistent with Dr. J.E.'s prior August 2009 letter in which he similarly identified treatment only for benign prostatic hypertrophy/chronic prostatitis symptoms and VA treatment records and the VA examination findings showing the same diagnoses.  Again, unlike the VA examiner, Dr. J.E. referenced no clinical data in support of his conclusion that the Veteran currently suffered from chronic urethritis.  Thus, the Board is not persuaded that the Veteran is currently suffering from chronic urethritis.  The Board is cognizant that the Veteran points out that the VA examiner advised him in a February 2005 letter that the lab studies he underwent showed an "abnormality" that should be evaluated by his personal health care provider.  The Board, however, observes that the studies tested for numerous possible disorders in addition to urethritis.  The VA examiner did not detail the abnormality revealed by the lab studies but it certainly was not urethritis as the VA examiner specifically indicated that there was no current evidence of such disorder and evidence of urethritis in 1992 was not related to service.  The VA examiner's opinion is supported by clinical data and a rationale.  For these reasons, the Board finds the VA examiner's opinion the most persuasive.  

The Board recognizes that the Veteran is competent to describe readily observable features or symptoms of illness such as urinary problems.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Veteran's contention that he has had recurrent urinary problems since service is also credible in the absence of evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Thus, there is competent and credible evidence of a continuity of genitourinary problems since the Veteran's separation from service.  In Savage v. Gober, 10 Vet. App. 488, 497 (1997), however, the Court held that because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  Here, the relationship between the Veteran's recurrent urinary problems and an underlying genitourinary disorder involves a complex medical question that he is not competent to answer.  Indeed, the question could not be completely resolved without an administration and interpretation of clinical tests by a VA physician.  Thus, medical evidence is required to demonstrate a nexus between post-service evidence of urethritis and in-service evidence of urethritis.  The more persuasive medical opinion evidence of record indicates that no such etiological relationship exists.  For these reasons, the Board finds that service connection is not warranted for urethritis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim for service connection and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.	New and Material Evidence- Shortness of Breath and Pulmonary Disorder

Pertinent Laws and Regulations

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Likewise, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2011).  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216, 220 (1994) (VA is not required to consider the patently incredible to be credible).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Analysis

The Veteran filed an original claim for compensation benefits in April 1987, at which time he maintained that he suffered from "shortness of breath" during service.  A February 1988 rating decision showed the RO denied service connection for shortness of breath because there was no diagnosis of any pulmonary condition in service and no pulmonary disorder noted at the time of the VA examination.  The Veteran perfected an appeal of the claim to the Board.  In a May 1990 decision, the Board denied service connection for a pulmonary disorder.  The Board found that the Veteran's in-service pulmonary symptomatology was acute and transitory in nature and resolved completely without chronic residual and that no chronic post service pulmonary disability that was related to service had been shown.  Thereafter, in a February 2003 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for shortness of breath/pulmonary disorder.  As the basis for the denial, the RO noted the prior rating decisions and Board decision and that a Social Security Administration (SSA) decision and VA treatment records dated from 1992 to 2002 "refer to a number of complaints/conditions."  In the notice of decision letter dated in February 2003, the RO advised the Veteran of the denial and enclosed VA Form 4107, which explained the Veteran's procedural and appellate rights.  The Veteran, however, did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The relevant evidence of record at the time of the February 2003 rating decision included service treatment records that showed the Veteran reported a positive history of sinusitis in December 1959.  The August 1973 Report of Medical History showed he reported that he did not know if he had or ever had shortness of breath and a chronic chough.  The July 1977 separation Report of Medical History showed the Veteran reported that he did not know if he had or ever had sinusitis, hay fever, asthma, shortness of breath, and chronic chough.

Thereafter, the July 1987 VA examination report showed that on a review of the respiratory system, the Veteran complained of a dry productive cough that had been present for the past two to three years with some colorless sputum and inter-scapular pain intermittently.  The examination revealed a normal percussion and auscultation with no rales or wheezing.  Records from Patterson Army Hospital (Fort Monomouth) dated from 1978 to 1991 showed the Veteran's complaints included shortness of breath and sinusitis.  He also had bronchitis in January 1985.  At an August 1988 RO hearing, the Veteran testified that the first time he experienced shortness of breath and a pulmonary condition was during a hospitalization for a cyst in service in 1959.  He apparently experienced a reaction to penicillin.  The September 1988 VA examination report noted that the Veteran's complaints included a "pulmonary disorder."  The October 1990 VA examination report showed the Veteran complained of episodic chest pain and shortness of breath for the past 30 years.  Records from Monomouth Medical Center, J.F.K. Medical Center, Cigna, and Eatontown dated in 1990, 1991 and 1992, a November 1998 disability determination from SSA, VA treatment records dated from 1992 to 2002, and an April 2002 QTC examination report were all of record.

The Veteran's claim to reopen was received in March 2004.  The Veteran additionally noted that service connection was warranted for multiple small pleural nodules.  Evidence received subsequent to the February 2003 rating decision includes duplicates of service treatment records and the November 1998 SSA decision.  A March 2004 evaluation by Dr. T.G. contained a summary of medical evidence.  Original Patterson Army Hospital records were received in December 2008.  VA treatment records dated through 2010 noted diagnoses of chronic sinusitis and allergic rhinitis.

Additionally, a February 2004 report from Dr. W.L. noted that a computed tomography (CT) scan revealed a nonspecific lung nodule at the right base.  A March 2004 report from Dr. D.D. indicated that a CT scan of the chest revealed multiple small pleural based nodules, primarily in the left chest, and unchanged small parenchymal nodule at the right lung base that was nonspecific.  It was noted that the Veteran used to be a smoker but quit thirty years ago.  He was in the Navy and he was "exposed to a lot of pain and possible asbestosis" and he had Agent Orange exposure.  He also had one episode of pneumonia and occasional bronchitis.  The impression noted was pleural-based nodule, multiple and mild dyspnea.  Dr. D.D. also indicated that the significance of the multiple nodules was unknown but they could be due to "occupational exposure," and the nodules were very small which the Veteran might have had for many years.  In an August 2009 letter, Dr. T.G. noted that the Veteran was under his care for sinus drainage, shortness of breath, and bronchospasms.  Dr. T.G. indicated that the Veteran "may have reactive airway disease due to exposure to chemicals."   

In VA Form 9 received in August 2006, the Veteran maintained that his pulmonary nodules and disorders to include shortness of breath were service connected due to in-service exposures to Agent Orange and asbestos.  In a June 2009 statement, the Veteran contended that he suffered from shortness of breath due to "manning the paint locker" during his service aboard the U.S.S. Hyades (AF-28) and subsequently aboard the Waccamaw (AO-109) during overhaul repairs.  In an April 2011 letter, Dr. T.G. reported that the Veteran had chronic allergies and chronic sinus drainage and occasional wheezing and shortness of breath.  Dr. T.G. noted that he "reviewed [the Veteran's] exposure to chemicals during his military service" and that since his condition was "chronic, intermittent" for several years, it might be connected to chemical exposure during service.  Dr. T.G. then opined that there was more than a 50 percent probability that the chronic rhinitis and reactive airway disease were related to the Veteran's military service.   

Of the evidence added to the record since the unappealed February 2003 RO decision, the Board finds that the 2004 CT reports and Dr. T.G.'s August 2009 and April 2011 letters are new, in that they were not previously of record.  This evidence is also material as it relates to the prior basis for denial of the claim.  In this regard, the Board observes that the evidence suggests the presence of a current chronic pulmonary disorder and the evidence suggests that a current chronic pulmonary disorder may be associated with an incident of the Veteran's military service.  For purposes of reopening the claim, Dr. T.G.'s nexus opinion is presumed credible.  Kutscherousky, 12 Vet. App. at 371.  Accordingly, new and material evidence has been received, and the claim is reopened.

In so finding the Board is cognizant that in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' (Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)), or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Here, however variously described throughout the years and additional theories asserted, the Veteran is ultimately seeking service connection for a pulmonary disorder.  Thus, new and material evidence was required to reopen the claim.


ORDER

Entitlement to service connection for urethritis is denied. 

New and material evidence having been received, the claim of entitlement to service connection for shortness of breath and pulmonary disorder is reopened, and the claim is granted to this extent only.


REMAND

Pulmonary Disorder involving Shortness of Breath and Multiple Pleural Nodules, to include Rhinitis/Sinusitis 

As noted above, Dr. T.G.'s nexus opinion was presumed credible only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies.  

Dr. T.G. refers to the Veteran's exposure to "chemicals" in service but never identifies the chemicals to which the Veteran was purportedly exposed.  This is significant as the type of chemical exposure would undoubtedly determine whether an association exists with the disease process.  The Veteran has advanced theories of entitlement to service connection on the basis of exposure to asbestos and Agent Orange.  The RO should confirm through appropriate channels whether the Veteran's contention that he was exposed to paint containing asbestos is consistent with his service aboard the U.S.S. Hyades (AF-28) from April 1956 to January 1957 and the U.S.S. Waccamaw (AO-109) from December 1959 to June 1961.  The Request for Information (Form 3101) in February 2004 reflects only portions of the Veteran's service personnel records were requested at that time.  The RO should request the Veteran's complete service personnel file to ensure the Veteran's allegation of asbestos exposure is fully developed.  Also, as detailed below, there is evidence of record that the Veteran served in the Republic of Vietnam in 1966 and 1967.  As such, herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  In light of evidence of in-service symptomatology, post-service symptomatology, and an indication of a relationship between post- and in-service symptomatology, the Board finds that the Veteran should be afforded a VA examination with nexus opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Acquired Psychiatric Disorder to include PTSD

The Veteran contends he has PTSD as the result of exposure to several stressful events during his service in DaNang, Vietnam from 1966 to 1967. 

Service treatment records showed that in April 1970, the Veteran was referred for an evaluation on account of his complaint of nervousness.  The Veteran described an anxious reaction to witnessing his schizophrenic sister's "very deplorable" living conditions.  The examiner provided a diagnosis of situational reaction with moderate to severe anxiety.  In May 1970, the Veteran complained of nervousness.  Reports of Medical History dated in August 1973, April 1976, and July 1977 showed the Veteran reported on a history of psychiatric complaints.  He also indicated that he was treated at a VA hospital in 1964 and 1970 for situational reaction and severe anxiety.  Post-service, records from Patterson Army Hospital dated in March 1978 showed the Veteran was noted to have exhibited some "bizarre" ideations.  The consultant noted an impression that the Veteran might be having an emotional problem.  A July 1987 VA examination report showed the Veteran's complaints included depression and anxiety.  VA treatment records showed that the Veteran underwent a routine screening for PTSD in September 2001.  In response to questions of whether the Veteran had ever been attacked or threatened with a weapon, seen someone badly injured or killed, or had been in combat, the Veteran answered in the negative.  Thereafter, a June 2003 VA treatment record showed the Veteran claimed he served in Vietnam from 1966 to 1967 during which time he "experienced combat" and "witnessed trauma."  In an August 2004 letter, Dr. S.V. and Dr. M.N. reported that the Veteran had received outpatient mental health services through the Atlanta VAMC since June 2003 and that he also received such services from another VA facility "in the past."  They opined that the Veteran was diagnosed with PTSD that was related to his "combat experiences during the Vietnam War."  

In a stressor statement received in February 2004, the Veteran maintained that during his tour in Vietnam from 1966 to 1967 he was attached to the United States Naval Mobile Construction Battalion (MCB) 58 in DaNang.  He claimed he witnessed "many, many" casualties but he did not know the names of any of them.  He described six stressful events in particular.  One, he appeared to indicate that he witnessed U.S. units conduct an "attack" on Route 1 North to DaNang.  Two, he witnessed the recovery of bodies while on a supply mission to Ten Shaw Supply Depot.  Three, he observed a sweep by U.S. forces of suspected Viet Cong who were placed in a Heilo and kicked out at approximately 10,000 feet and fell to the ground.  Four, he headed a search and destroy mission beyond the camp perimeter to clear out possible Viet Cong activity occupying an abandoned crane.  Five, he witnessed numerous body bags being loaded onto a C-130 on a tarp at DaNang Air Base.  Six, he was present during a Viet Cong attack at DaNang Air Base.  He claimed that there were some U.S. soldiers and civilians killed and wounded.  In a December 2009 statement, the Veteran additionally noted that the DaNang Air Base was "along route" where deadly rocket strikes, claymore mines attacks, and sniper gun fire occurred.  The Veteran did not describe that he witnessed any event in particular, and he claimed that "these incidents" were verifiable through an internet link he provided.  (The link provides information on the entire Vietnam War and does not directly link to any event specific to the Veteran.)

Of record is a DD Form 214 that covers the Veteran's last period of service from April 1975 to July 1977 which noted the Veteran's military occupational specialty (MOS) was "SK-0000" and the related civilian occupation was "stock clerk."  The only award listed was the Navy Commendation Medal.  Service records document that the Veteran was attached to the U.S. Naval MCB 58, that he served in DaNang, Vietnam from October 1966 to June 1967, and that he was authorized to wear the National Defense Service Medal and the Good Conduct Medal.  

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f)(3) was amended to read as follows:  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010), as amended by 75 Fed. Reg. 41,092 (July 15, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  

Service treatment records show that the Veteran had some psychiatric complaints in service.  In a September 2004 statement, the Veteran also claimed that the April 1970 in-service diagnosis of situational reaction was actually a "trigger reflecting on combat related experiences of the Veteran's combat service that sparked a state of depression and anxiety."  Post-service medical records show evidence of psychiatric problems, including a diagnosis of PTSD in 2003.  There is evidence of record that the Veteran served in Vietnam but the evidence does not at this time suggest that the Veteran is a "combat veteran."  He was not awarded medals consistent with combat service.  He also speaks in terms of generalities in regard to events that purport to show that he engaged in combat with the enemy.  Consequently, Dr. S.V. and Dr. M.N.'s conclusory and generalized August 2004 statement that the Veteran has PTSD related to "combat experiences during the Vietnam War" alone is insufficient to support a basis for service connection for PTSD under 38 U.S.C.A. § 1154(b) (West 2002) at this time.  The Board, however, does recognize that the Veteran has described many stressors that the RO has yet to make a determination as to whether any are consistent with the place, type, and circumstances of the Veteran's service, and whether they are related to "fear of hostile military or terrorist activity" under the revised 38 C.F.R. § 3.304(f)(3).  Such a determination should be made.  

In addition, the Veteran has indicated that he was treated for psychiatric complaints at the Buffalo VAMC in 1964 and 1970 and Dr. S.V. and Dr. M.N. reiterated that the Veteran was treated at a VA facility "in the past."  The Veteran should be asked to identify all VA hospitals from which he received treatment and any outstanding VA treatment records identified by the Veteran should be associated with the claims file.  Also, updated VA treatment records should be obtained as well. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.  All efforts to obtain such records should be fully documented, and a negative response must be obtained if records are not available and notice to the Veteran of inability to obtain such records must be in accordance with 38 C.F.R. § 3.159(e) (2011).

2.  Ask the Veteran to identify all VA facilities from which he received treatment for his claimed psychiatric disorder since service.  In addition to records from the Buffalo VAMC dated in 1964 and 1970 and records from any treating VA facility dating since January 2010, obtain any outstanding VA treatment records identified by the Veteran to include any records archived.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available and notice to the Veteran of inability to obtain such records must be in accordance with 38 C.F.R. § 3.159(e) (2011).

3.  Undertake development through appropriate channels to determine whether the Veteran's contention that he was exposed to paint containing asbestos is consistent with service aboard the U.S.S. Hyades (AF-28) from April 1956 to January 1957 and the U.S.S. Waccamaw (AO-109) from December 1959 to June 1961.  All efforts to confirm the allegation should be documented in the claims file.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature of any pulmonary disorder involving shortness of breath and multiple pleural nodules, and rhinitis/sinusitis, and to provide an opinion as to their possible relationship to service.  The claims file should be reviewed by the examiner, and the examination report should reflect that this was done.  All necessary tests should be conducted.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current pulmonary disorder involving shortness of breath and multiple pleural nodules, and rhinitis/sinusitis are etiologically related to any in-service symptomatology and/or incident of service, including asbestos exposure and herbicide exposure.  

The examiner must provide a supporting rationale for all opinions and conclusions reached.  If the examiner is of the opinion that no causal relationship exists between the claimed disorders and herbicide exposure the rationale provided must be more than a mere conclusory reference to the fact that the claimed disorders are not diseases VA has recognized as associated with herbicide exposure pursuant to studies conducted by NAS.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

5.  Make a determination as to whether any of the Veteran's claimed stressors (as detailed above) are consistent with the place, type, and circumstances of the Veteran's service (i.e., military occupational specialty, period of service, geographic location, the unit and facilities to which he was assigned, etc.), and whether they are related to his fear of hostile military or terrorist activity.

If so, then schedule the Veteran for an appropriate VA examination to determine whether any diagnosed psychiatric disorder is related to his military service.  The claims file should be reviewed by the examiner, and the examination report should reflect that this was done.  All necessary tests should be conducted.  The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV, including whether the conceded stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the conceded stressors.  (For purposes of the exam, the examiner is to presume the occurrence of any conceded stressor.) 

As for any other acquired psychiatric disorder found to be present, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any such psychiatric disorder is etiologically related to any in-service symptomatology.  

The examiner must provide a supporting rationale for all opinions and conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

6.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  Consideration should be made of all evidence submitted since the issuance of the March 2011 supplemental statement of the case.  The Veteran should be given an opportunity to respond before the case is returned to the Board. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


